Citation Nr: 1817503	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. A notice of disagreement was received in September 2012, a statement of the case was issued in December 2013, and a VA Form 9 was received in January 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2017 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.


FINDING OF FACT

In a March 2018 rating decision, the Veteran's service-connected other specified trauma and stress-related disorder was reclassified as PTSD, thereby establishing service connection for PTSD.


CONCLUSION OF LAW

The issue of entitlement to service connection for PTSD has been rendered moot, leaving no question of fact or law to be decided by the Board. 38 U.S.C. §§ 7104(a), 7105 (West 2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD. He was afforded a VA examination in February 2018, at which time the examiner opined that the Veteran's diagnosis had progressed and he currently meets the diagnostic criteria for PTSD.

In a March 2018 rating decision, the Veteran's service-connected other specified trauma and stress-related disorder was reclassified as PTSD, thereby establishing service connection for PTSD. See March 2018 rating decision.

Because the relief sought has been granted, there is no longer any case or controversy as to this issue. The appeal for entitlement to service connection for PTSD is thereby moot.


ORDER

Entitlement to service connection for PTSD is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


